UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 5, 2012 INTERNATIONAL GAME TECHNOLOGY (Exact Name of Registrant as Specified in its Charter) Nevada 001-10684 88-0173041 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6355 South Buffalo Drive, Las Vegas, Nevada 89113 (Address of Principal Executive Offices) (Zip Code) (702) 669-7777 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 240.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The following is a brief description of each matter voted upon at the 2012 Annual Meeting of Stockholders (the “2012 Annual Meeting”) of International Game Technology (the “Company”) held on March 5, 2012, as well as the number of votes cast for or against each matter and the number of abstentions and broker non-votes with respect to each matter. Proposal 1. Election of Directors The eight individuals listed below were elected at the 2012 Annual Meeting to serve a one-year term on the Company’s Board of Directors (the “Board”). Name of Director Votes For Votes Withheld Broker Non-Votes Paget L. Alves Janice Chaffin Greg Creed Patti S. Hart Robert J. Miller David E. Roberson Vincent L. Sadusky Philip G. Satre Proposal 2.To approve on an advisory (non-binding) basis, the compensation of the Company’s named executive officers as described in the Company’s proxy statement for the 2012 Annual Meeting Proposal 2 was a management proposal to hold an advisory vote on the compensation of the Company’s named executive officers.This proposal was not approved. Votes For Votes Against Abstentions Broker Non-Votes Proposal 3. Ratification of appointment of PricewaterhouseCoopers LLP (“PwC”) as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2012 Proposal 3 was a management proposal to ratify the appointment of PwC as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2012.This proposal was approved. Votes For Votes Against Abstentions SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL GAME TECHNOLOGY By: /s/ Robert C. Melendres Date: March 9, 2012 Robert C. Melendres Chief Legal Officer and Corporate Secretary -2-
